DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 12/02/2021, claims 1-8, 11-13 and 18 are amended; claim 21 is cancelled by the current amendments. Claims 1-20 are pending. Examiner considered amendment to the Title with appreciation, and the previous objection to specification has been withdrawn. Furthermore, the claims are amended to overcome the previous 112 issues reside in the last Office Action, hence the 112- rejections have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al (US 2014/0152261) in view of Smith et al. (US 2012/0078181). 
With respect to claims 1, 8 and 18, Yamauchi et al. (hereinafter, Yamauchi) discloses a portable battery-powered device (Fig. 4, 20A1, etc.) comprising: a plurality of power receptacles (Fig. 4, 20A1, etc.), each of the plurality of power source devices receptacles comprising: a mechanical latching device configured to receive a complementary latching device of a respective battery (Fig. 2, SD-SW: works as a latching) and an electrical connector configured to engage a complementary electrical connector of the respective battery(Para. # 0076) 

    PNG
    media_image1.png
    845
    579
    media_image1.png
    Greyscale

a selector switch configured to couple the electrical connectors of the plurality of power receptacles in at least one of a series configuration, a parallel configuration, and a combination of series and parallel configuration (Para. # 0057, 0107: combination of series and parallel connection); and an electrical load device comprising one or more electrical leads coupled to the selector switch (Para. # 0051) the selector switch having at least two position, each position of the at least two positions configure two selectable during operation of the portable battery-in a different configuration selected from a series configuration, a parallel configuration, and a combination of series and parallel configuration (Para. # 0057, 0064, 0078/0079 and 0107: the mounting position of the switch and the series-parallel configuration of the cells varied: paragraph 0424 clearly indicates that the battery system 104 is configured by connecting in series, The battery system 104 can also be configured by connecting n series-parallel or parallel connections). 
YAMAUCHI, however, does not expressly disclose a latching a mechanical latching device.
 Smith discloses, on the other hand, a latching a mechanical latching device (Para. # 0046). 
YAMAUCHI and Smith are analogous art because they are from the same field of endeavor namely battery controller device and latching mechanism for pumps. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a latching mechanism to the battery controller device of YAMAUCHI in view of the teachings of Smith in order to effectively control allowing or preventing access as first and second position where the first may be configured to locking position preventing from opening or giving access, whereas the second position may be unlocking to open position.
With respect to claims 2 and 9, the combined references of Yamauchi and Smith disclose the portable battery-powered device as described above, wherein Yamauchi (Fig. 4, SD-SW-mechanical switch, such as a relay). 
With respect to claims 3 and 12, the combined references of Yamauchi and Smith disclose the portable battery-powered device as described above, wherein Yamauchi further discloses the plurality of rechargeable cells are selectively and electrically connectable in at least one of a series configurations, a parallel configuration, and a combination of series and parallel configuration (Para. # 0008, 0017). 
With respect to claims 4, 6-7, 14 and 20, the combined references of Yamauchi and Smith disclose the portable battery-powered device as described above, wherein Yamauchi further discloses that the device sensor comprises at least one of a current sensor, a speed sensor, a pressure sensor, a negative pressure sensor, a torque sensor, and a voltage sensor (Para. # 0044, 0061). 
With respect to claims 5 and 10, the combined references of Yamauchi and Smith disclose the portable battery-powered device as described above, wherein Yamauchi further discloses the selector switch comprises a semiconductor switch (Para. $ 0035, some of the switches are semiconductor elements, such as MOSFET). 
With respect to claim 11, the combined references of Yamauchi and Smith disclose the portable battery-powered device as described above, wherein Yamauchi further discloses the battery comprises a rechargeable battery pack comprising a plurality of rechargeable cells (Fig. 4, battery pack 20A1, A2, etc. and battery cell BC1, BC2, etc.). 
With respect to claims 13 and 19, the combined references of Yamauchi and Smith disclose the portable battery-powered device as described above, wherein  (Para. # 0061); and a device controller configured to receive the output and command the selector switch to a predetermined position based on the output (Para. # 0063-0066). 
With respect to claim 15, the combined references of Yamauchi and Smith disclose the portable battery-powered device as described above, wherein Yamauchi further discloses that the parameter of the device comprises at least one of a current draw of the electrical load device, a speed of rotation of the electrical load device, a pressure generated by the electrical load device, a suction generated by the electrical load device, a torque demand of the electrical load device, and a voltage supplied to the electrical load device (Para. # 0039 and 0042). 
With respect to claim 16, the combined references of Yamauchi and Smith disclose the portable battery-powered device as described above, wherein Yamauchi further discloses the device controller comprises at least one processor communicatively coupled to one or more memory devices, the at least one processor communicatively coupled to the device sensor and a user interface comprising a display portion and an input portion (Para. # 0048 and 0067). 
With respect to claim 17, the combined references of Yamauchi and Smith disclose the portable battery-powered device as described above, wherein Smith further discloses the mechanical latching device comprises at least one of a friction fit and an interference fit between a power receptacle and the respective battery received therein (Para. # 0337: structures including coil spring and interference fit).

Response to Arguments
Applicant's arguments filed in the remarks of 12/02/2021 have been considered but are not persuasive to overcome the rejections based on the references described (see the above office action).
Applicant argued that “… the cited references fail to describe or suggest first configuration, switching … the configuration to a second configuration…” the first configuration is one of the series, parallel and a series/parallel configuration.
 As indicated in paragraph 0424 of Yamauchi that the battery system 104 is configured by connecting in series, the battery system 104 can also be configured by connecting in series-parallel or parallel connections). The figures in drawings 3-5 also depict the connections of a series, series-parallel and a parallel configuration. As explained in the explanatory part of the last office action, the obviousness argument based on the two references help explain the common configuration of such connections using switch that help connect differently or switched from one configuration to the other for same and also different reasons.
As for not obvious argument, it is not required that the prior art disclose or suggest the properties newly-discovered by an applicant in order for there to be a prima facie case of obviousness. See In re Dillon, 919 F.2d 688, 16 USPQ2d 1897, 1905 (Fed. Cir. 1990). Moreover, as long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor. See In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 190 USPQ 425 (CCPA 1976) and In re Wilder, 429 F.2d 447, 166 USPQ 545 (CCPA 1970).

Therefore, applicant’s argument as replied above, is not found persuasive, hence the rejections are maintained. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to YALKEW FANTU whose telephone number is (571)272-8928. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        


/0